 



Exhibit 10.3
FIRST AMENDMENT TO INSURANCE AGREEMENT
(Santander Drive Auto Receivables Trust 2007-1)
     This FIRST AMENDMENT TO INSURANCE AGREEMENT (this “Amendment”), dated as of
October 15, 2007, is entered into among FINANCIAL GUARANTY INSURANCE COMPANY, as
Insurer (the “Insurer”), SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller (the
“Seller”), SANTANDER CONSUMER USA INC., as Servicer (the “Servicer”), SANTANDER
DRIVE AUTO RECEIVABLES TRUST 2007-1, as Issuer (the “Issuer”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”) and Backup
Servicer (the “Backup Servicer”), U.S. BANK TRUST NATIONAL ASSOCIATION, not in
its individual capacity, but solely as Owner Trustee (the “Owner Trustee”), and
SANTANDER CONSUMER USA INC., as originator (the “Originator”), and amends the
Insurance Agreement, dated as of April 4, 2007 (the “Insurance Agreement”),
among the Insurer, the Seller, the Servicer, the Issuer, the Indenture Trustee,
the Backup Servicer, the Owner Trustee and the Originator.
     WHEREAS, each of the parties hereto desires to amend certain definitions in
the Insurance Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Insurance Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
party hereto hereby agrees as follows:
     Section 1. Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Insurance Agreement.
     Section 2. Amendments.
     (a) Article I of the Insurance Agreement is hereby amended by deleting the
definitions of “Cumulative Net Loss Rate Table” and “Delinquency Rate Table” in
their entirety and replacing them with the following, in their correct
alphabetical placement:
     “Cumulative Net Loss Rate Table” The levels set forth below for the periods
set forth below:

                            Collection Period No.     Collection Period
Occurring In     Reserve Event     Trigger Event     1     March 2007    
  3.69%       4.29%     2     April 2007       3.69%       4.29%     3    
May 2007       3.19%       4.29%     4     June 2007       5.96%       7.29%    
5     July 2007       5.96%       7.29%     6     August 2007       5.96%    
  7.29%     7     September 2007       8.73%     10.29%     8     October 2007  
    8.73%     10.29%     9     November 2007       8.73%     10.29%     10    
December 2007     11.54%     12.15%    

1



--------------------------------------------------------------------------------



 



                          11     January 2008     11.54%     12.15%     12    
February 2008     11.54%     12.15%     13     March 2008     13.62%     14.50%
    14     April 2008     13.62%     14.50%     15     May 2008     13.12%    
14.50%     16     June 2008     14.96%     16.50%     17     July 2008    
14.96%     16.50%     18     August 2008     14.96%     16.50%     19    
September 2008     16.58%     18.25%     20     October 2008     16.58%    
18.25%     21     November 2008     16.58%     18.25%     22     December 2008  
  18.23%     20.00%     23     January 2009     18.23%     20.00%     24    
February 2009     18.23%     20.00%     25     March 2009     19.38%     21.25%
    26     April 2009     19.38%     21.25%     27     May 2009     18.88%    
21.25%     28     June 2009     19.81%     22.50%     29     July 2009    
19.81%     22.50%     30     August 2009     19.81%     22.50%     31    
September 2009     20.50%     24.00%     32     October 2009     20.50%    
24.00%     33     November 2009     20.50%     24.00%     34     December 2009  
  21.00%     24.00%     35     January 2010     21.00%     24.00%     36    
February 2010     21.00%     24.00%     37     March 2010     21.00%     24.00%
    38     April 2010     21.00%     24.00%     39     May 2010     20.50%    
24.00%     40     June 2010     20.50%     24.00%     41     July 2010    
20.50%     24.00%     42     August 2010     20.50%     24.00%     43    
September 2010     20.50%     24.00%     44     October 2010     20.50%    
24.00%     45     November 2010     20.50%     24.00%     46     December 2010
and thereafter     21.00%     24.00%    

2



--------------------------------------------------------------------------------



 



     “Delinquency Rate Table” The levels set forth below for the periods set
forth below:

                            Collection Period No.     Collection Period
Occurring In     Reserve Event     Trigger Event     1     March 2007    
  5.05%       6.42%     2     April 2007       6.42%       6.42%     3    
May 2007       6.42%       6.42%     4     June 2007       6.42%       6.42%    
5     July 2007       6.42%       6.42%     6     August 2007       6.42%    
  6.42%     7     September 2007       8.25%       8.25%     8     October 2007
      8.25%       8.25%     9     November 2007       9.13%       9.30%     10  
  December 2007       9.13%       9.30%     11     January 2008       9.13%    
  9.30%     12     February 2008       9.30%       9.51%     13     March 2008  
    7.80%       9.51%     14     April 2008       7.80%       9.51%     15    
May 2008       8.15%       9.93%     16     June 2008       8.15%       9.93%  
  17     July 2008       8.15%       9.93%     18     August 2008       9.80%  
    9.93%     19     September 2008       9.80%       9.93%     20    
October 2008       9.80%       9.93%     21     November 2008     10.15%    
10.35%     22     December 2008     10.15%     10.35%     23     January 2009  
  10.15%     10.35%     24     February 2009     10.30%     10.35%     25    
March 2009       8.80%     10.35%     26     April 2009       8.80%     10.35%  
  27     May 2009       8.80%     10.35%     28     June 2009       8.80%    
10.35%     29     July 2009       8.80%     10.35%     30     August 2009    
11.05%     11.13%     31     September 2009     11.05%     11.13%     32    
October 2009     11.05%     11.13%     33     November 2009     11.05%    
11.13%     34     December 2009     11.05%     11.13%     35     January 2010  
  11.05%     11.13%     36     February 2010     11.05%     11.13%     37    
March 2010       9.55%     11.13%     38     April 2010       9.55%     11.13%  
  39     May 2010       9.55%     11.13%     40     June 2010       9.55%    
11.13%    

3



--------------------------------------------------------------------------------



 



                          41     July 2010       9.55%     11.13%     42    
August 2010     11.05%     11.13%     43     September 2010     11.05%    
11.13%     44     October 2010     11.05%     11.13%     45     November 2010  
  11.05%     11.13%     46     December 2010 and thereafter     11.05%    
11.13%    

     (b) Article I of the Insurance Agreement is hereby amended by deleting the
definition of “Backup Servicing Agreement” in its entirety and replacing it with
the following, in its correct alphabetical placement:
     “Backup Servicing Agreement” means (a) at any time on or before October 31,
2007, the Backup Servicing Agreement dated as of April 4, 2007 by and among the
Insurer, the Servicer, the Seller, the Issuer, the Indenture Trustee and the
Backup Servicer and (b) after October 31, 2007, any backup servicing agreement
entered into with a backup servicer appointed pursuant to the terms of
Section 6.7(j) of the Sale and Servicing Agreement.
     Article I of the Insurance Agreement is hereby amended by adding the
following definition of “Backup Servicer” in its correct alphabetical placement:
     “Backup Servicer” means (a) at any time on or before October 31, 2007,
Wells Fargo Bank, National Association, in its capacity as backup servicer and
(b) after October 31, 2007, any backup servicer appointed pursuant to the terms
of Section 6.7(j) of the Sale and Servicing Agreement.
     Section 6.01 of the Insurance Agreement is hereby amended by adding the
following sentence to the end of Section 6.01:
In the event that a backup servicer is appointed pursuant to the terms of the
Sale and Servicing Agreement, if requested by the Insurer the parties hereto
agree to amend this Agreement at the expense of the Servicer to add such backup
servicer as a party hereto with such obligations hereunder as may be agreed to
by the Insurer and the backup servicer; provided, however, that no such
amendment shall modify the obligations of any of the other parties hereto
without the consent of such party.
     Section 3. Termination of Backup Servicing Agreement. Pursuant to Section
15(e) thereof, the Insurer hereby terminates, effective October 31, 2007, the
Backup Servicing Agreement dated as of April 4, 2007 by and among the Insurer,
the Servicer, the Seller, the Issuer, the Indenture Trustee and the Backup
Servicer. Each of the parties hereto hereby agrees and consents to such
termination and waives any notice in connection therewith.

4



--------------------------------------------------------------------------------



 



     Section 4. Representations and Warranties.
     (a) Each party by executing this Amendment hereby represents and warrants
that (i) the individual executing this Amendment on behalf of such Person is
duly authorized to do so, (ii) such Person has full power and authority and the
legal right to enter into this Amendment and to consummate the transactions
described in this Amendment, and (iii) this Amendment constitutes the valid and
legally binding obligation of such Person, enforceable against such Person in
accordance with its terms.
     (b) The Seller, the Servicer and the Originator hereby represent and
warrant to each other party hereto that (i) each of the representations and
warranties made by it in the Insurance Agreement are true and correct as of the
date hereof, as though made on and as of the date hereof and (ii) as of the date
hereof, there is no (A) Event of Default, (B) event which, with the passage of
time or the giving of notice, could result in an Event of Default, or
(C) Trigger Event.
     Section 5. Notice to Rating Agencies. The Servicer acknowledges that it has
furnished a copy of this Amendment to the Rating Agencies.
     Section 6. Waiver of Notice. By execution of this Amendment, each of the
parties hereto waives any notice in connection with the execution and delivery
of this Amendment.
     Section 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THIS AMENDMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
     Section 8. Binding Effect; Ratification.
     (a) This Amendment shall become effective as of the date first set forth
above when counterparts hereof shall have been executed and delivered by the
parties hereto and thereafter shall be binding on the parties hereto and their
respective successors and assigns.
     (b) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Insurance Agreement, and (ii) each reference in any
Transaction Document to the Insurance Agreement shall mean and be a reference to
the Insurance Agreement as amended hereby.
     (c) Except as expressly amended hereby, all provisions of the Insurance
Agreement shall remain in full force and effect and are hereby ratified and
confirmed by the parties hereto.
     Section 9. Limitation of Liability. The parties hereto agree that U.S. Bank
Trust National Association is executing this Amendment, not in its individual
capacity but solely as Owner Trustee of the Issuer, pursuant to authority
contained in the Trust Agreement and accordingly, U.S. Bank Trust National
Association shall incur no personal liability in connection herewith or the
transactions contemplated hereby.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment, all as
of the day and year first above mentioned.

         
 
  FINANCIAL GUARANTY INSURANCE COMPANY, as Insurer
 
       
 
  By:   /s/ Katya Sverdlov
 
       
 
      Name: Katya Sverdlov
Title:   Vice President
 
       
 
  SANTANDER DRIVE AUTO RECEIVABLES LLC, as Seller
 
       
 
  By:   /s/ Jim W. Moore
 
       
 
      Name: Jim W. Moore
Title:   Vice President
 
       
 
  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and as Backup Servicer
 
       
 
  By:   /s/ Edna Barber
 
       
 
      Name: Edna Barber
Title:   Assistant Vice President
 
       
 
  SANTANDER CONSUMER USA INC.,
as Servicer and Originator
 
       
 
  By:   /s/ Jim W. Moore
 
       
 
      Name: Jim W. Moore
Title:   Vice President

Santander Drive 2007-1
First Amendment to Insurance Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



         
 
  SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1,
as Issuer
 
       
 
      By U.S. Bank Trust National Association, not in its individual capacity,
but solely as Owner Trustee on behalf of the Issuer
 
       
 
  By:   /s/ Annette E. Morgan
 
       
 
      Name: Annette E. Morgan
Title:   Trust Officer
 
       
 
  U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee
 
       
 
  By:   /s/ Annette E. Morgan
 
       
 
      Name: Annette E. Morgan
Title:   Trust Officer

Santander Drive 2007-1
First Amendment to Insurance Agreement
Signature Page

 